Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        10-JUN-2021
                                                        02:28 PM
                                                        Dkt. 4 ODDP
                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 JOHN TIMOTHY BURGESS, Petitioner

                                vs.

                   LUISA KUHLMANN, Respondent.


                        ORIGINAL PROCEEDING

        ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioner John Timothy Burgess’s
petition for writ of habeas corpus, filed on June 3, 2021,
petitioner presents no special reason for invoking the supreme
court’s original jurisdiction. Petitioner may seek relief in the
family court or in his appeal in CAAP-XX-XXXXXXX, as provided by
law. See Oili v. Chang, 57 Haw. 511, 512, 557 P.2d 787, 788
(1976). Therefore,
          IT IS HEREBY ORDERED that the petition for writ of
habeas corpus is denied.
          IT IS HEREBY FURTHER ORDERED that the clerk of the
appellate court shall process the petition for writ of habeas
corpus without payment of the filing fee.
          DATED: Honolulu, Hawai#i, June 10, 2021.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Michael D. Wilson
                              /s/ Todd W. Eddins